Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavin et al. (US Patent 5,926,022), hereinafter referred to as Slavin, in view of Shirai et al. (US 2019/0128991 A1), hereinafter referred to as Shirai.	With reference to claim 1, Slavin teaches a fast susceptibility imaging method, comprising: 	performing, for a central echo of a plurality of echoes excited in an interleaved Echo Planar Imaging (iEPI) scan, flow compensations in each one of a slice, phase, and frequency encoding direction (Column 4 lines 18-42, Column 5 lines 16-26); 	collecting echo data from the plurality of echoes excited in an interleaved Echo Planar Imaging scan for which flow compensations have been performed (Column 8 lines 7-34).	However, Slavin is silent with regards to performing, using the collected echo data, susceptibility-weighted imaging to provide one or more images of a target region associated with the iEPI scan.	Shirai teaches  performing, using the collected echo data, susceptibility-weighted imaging to provide one or more images of a target region associated with the iEPI scan (¶0060, 0063).	It would have been obvious to use the SWI of Shirai with the iEPI scan of Slavin so as to improve image quality.
With reference to claim 3, Slavin further teaches the act of collecting the echo data from the plurality of echoes excited in the iEPI for which flow compensations have been performed comprises: performing two scans for an excitation using readout gradients with opposite polarities for data collection during the two scans; and adding the data collected during the two scans to obtain corresponding echo data of the excitation (Column 8 lines 7-34).	With reference to claim 4, A fast susceptibility imaging device, comprising:	 flow compensation circuitry configured to perform, for a central echo of a plurality of echoes excited in an interleaved Echo Planar Imaging (iEPI) scan, flow compensations in each one of the slice, phase, and frequency encoding direction (Column 4 lines 18-42, Column 5 lines 16-26); 	data acquisition circuitry configured to collect echo data from the plurality of echoes excited in an interleaved Echo Planar Imaging scan for which flow compensations have been performed(Column 8 lines 7-34); and 	
However, Slavin is silent with regards weighted imaging circuitry configured to perform, using the collected echo data, susceptibility-weighted imaging to provide one or more images of a target region associated with the iEPI scan.	Shirai teaches weighted imaging circuitry configured to perform, using the collected echo data, susceptibility-weighted imaging to provide one or more images of a target region associated with the iEPI scan (¶0060, 0063).	It would have been obvious to use the SWI of Shirai with the iEPI device of Slavin so as to improve image quality.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest the claimed " performing flow compensations in each one of the slice, phase, and frequency encoding directions according to the following formulas:
	
    PNG
    media_image1.png
    155
    435
    media_image1.png
    Greyscale

wherein: Mipar , M1,phase and M1,freq represent first-order moments at the central echo in the slice encoding direction, phase encoding direction, and the frequency encoding direction, respectively, MOphaseprephase ) MO,freprephase and M0,par represent zero-order moments of the prephase gradients in the phase encoding direction, the frequency encoding direction, and the slice encoding gradient, respectively, and are different in different excitations, Δtp, Δtf and Δtpar represent times from the prephase gradient centers in the phase encoding direction, the frequency encoding direction, and the slice encoding gradient center to the echo center, respectively, Mopk and MO,fk represent zero-order moments of the phase encoding gradients andDocket No.: 26965-6183P210049 - 13 -frequency encoding gradients of the kth echo in one excitation, respectively, Δtpk and Δtfk represent times from the encoding gradient of the kth echo in the phase encoding direction and the frequency encoding direction to the central echo, respectively, Δtp, Δtpk, t f , and Δtfk are different in different excitations, and M1,kcenter represents a first-order moment of a frequency encoding gradient of the central echo in one excitation" in combination with the remaining claim elements as set forth in claim 2. 
	The prior art does not disclose or suggest the claimed " flow compensation circuitry is configured to perform the flow compensations in each one of the slice, phase, and frequency encoding directions according to the following formulas:
	
    PNG
    media_image1.png
    155
    435
    media_image1.png
    Greyscale

wherein: Mipar , M1,phase and M1,freq represent first-order moments at the central echo in the slice encoding direction, phase encoding direction, and the frequency encoding direction, respectively, MOphaseprephase ) MO,freprephase and M0,par represent zero-order moments of the prephase gradients in the phase encoding direction, the frequency encoding direction, and the slice encoding gradient, respectively, and are different in different excitations, Δtp, Δtf and Δtpar represent times from the prephase gradient centers in the phase encoding direction, the frequency encoding direction, and the slice encoding gradient center to the echo center, respectively, Mopk and MO,fk represent zero-order moments of the phase encoding gradients andDocket No.: 26965-6183P210049 - 13 -frequency encoding gradients of the kth echo in one excitation, respectively, Δtpk and Δtfk represent times from the encoding gradient of the kth echo in the phase encoding direction and the frequency encoding direction to the central echo, respectively, Δtp, Δtpk, t f , and Δtfk are different in different excitations, and M1,kcenter represents a first-order moment of a frequency encoding gradient of the central echo in one excitation" in combination with the remaining claim elements as set forth in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Patil et al. (US 2020/0072928 A1) teaches cartesian-radial hybrid k-space trajectory for volumetric imaging.
Eggers et al. (US 9,746,539 B2) teaches MR imaging with suppression of flow artifacts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852